EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

In the claims
Cancelled claims 7-12.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected without traverse (February 7, 2022 response).  Accordingly, claims 7-12 were cancelled.

Claim Rejections - 35 USC § 112
Rejections set forth previously under this section are withdrawn in light of the March 22, 2022 amendments that resolve the indefiniteness issues identified previously.

Allowable Subject Matter
Claims 1-3, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Reeves (US 3,028,284) in view of Tsuzuku (US 4,426,341) were identified in the previous action and upon reconsideration are still determined to be the most pertinent references.  Other references illustrating the state of the art are included with this action.  None shows the claimed “moving the movable core in a direction away from the preform to separate the movable core from the preform to form a gap as a resin flow path between the resin flow end portion of the preform and the movable core”, “flowing resin into the gap”, and “moving the movable core in a direction toward the preform to reduce the gap”.
The following applications were identified as reciting similar subject matter, but do not recite the allowable features from the instant application:
17/122,596
17/114,571
17/123,613
17/159,259
17/170,111
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742